 In the Matter of BULL INSULAR LINE, INC., NEW YORK AND PORTO RICOSTEAMSHIP CO., INC.,WATERMAN DOCK CO., AND LYKES BROS.STEAMSHIP CO., INC., EMPLOYERSandUNION DE TRABAJADORES DE LAINDUSTRIA MARITIMA DE PUNTA SANTIAGO (CIO-CGT), PETITIONERCase No. 24-R-130.-Decided September 07, 1946Mr. Vincent M. Rotolo,for the Board.Mr. Charles R. Hartzell,byJose L. Novas,of San Juan, P.R., forBull Insular Line, Inc.,New York and Porto Rico Steamship Co., andSan Juan Mercantile Corporation.Mr. E. Larroca,of San Juan, P. R., for Lykes Bros. Steamship Co.Messrs. J. A.Cintron Rivera,Salustiano Maldonado,andR. Car-raras Valle,of Santurce,P. R., for the Petitioner.Messrs. Hipalito Mareano, E.G.Moreno, Nicolas Colon, Jose Pre-cups,andVictor Carrillo,of San Juan, P. R., for the I. L. A.Mr. Julius Topol,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed,hearing in this case was held at SanJuan, Puerto Rico, on January 28,1946, beforeArthurLeff, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'All oral argumentrequests made in this case are hereby denied inasmuch as the record,in our opinion,adequately presents the issues and positions of theparties.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACT1.THE BUSINESS OF TILE EMPLOYERSBull Insular Line, Inc., a New York corporation; New York andPorto Rico Steamship Co., a New York corporation; Waterman DockiAt the hearing, the hearing officer granted a motion of the Waterman Steamship Cor-porationto deleteits name fromthe petition on the ground that it was erroneously listedas an Employerof the employees in issue.A similar motion was made on behalf of theMcCormick Steamship Co , Inc, and the San Juan Mercantile Corporation on the groundthat neither has ever engaged in shipping at the port involvedThe hearing officerreferred this matter to the Board for determination.The motion is hereby granted andthe petitionis soamended.71 N. L. R. B., No. 11.38 BULL INSULAR LINE, INC.39Co., a Puerto Rico corporation ; and Lykes Bros. Steamship Co., aLouisiana corporation ; each had, before the war, operated a generalsteamship business between Puerto Rico and various ports of theUnited States, transportingpassengersand freight.At the time ofthe hearing herein, the Employers were acting as berth subagents ofthe United States War Shipping Administration in the United Statesand Puerto Rico, in which capacity they were engaged in the loadingand dischargingof vessels and in the receipt and deliveryof cargo.The Employers admit and we find that each is engaged in commercewithin the meaning of the National Labor Relations Act.IT.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with Union deEmpleados de Muelles de Puerto Rico(CIO-CGT),claiming to repre-sent employees of the Employers.International Longshoremen's Association, herein called the I. L. A.,is a labor organization affiliated with Federation Libre de los Traba-jadores de Puerto Rico, State Branch of the American Federation ofLabor,claiming to represent employees of the Employers.III.THE QUESTION CONCERNING REPRESENTATIONThe Employers refuse to recognize the Petitioner as the exclusivebargaining representative of certain employees of the Employers atthe port of Punta Santiago, Humacao,' Puerto Rico, until the Petitionerhas been certified by the Board in an appropriate unit.The Employers and the I. L. A., relying on the same bargaininghistory which the Board considered inMatter of Bull Insular Line,Inc., et al.,3reassert their position in that case, viz, that an existing "In-sular-wide" contract with the I. L. A. for the years 1945 and 1946affecting these employees is a bar to this proceeding.However, asIndicated in that case, the I. L. A. contract is one of two separatecontracts of similar duration, one with the I. L. A. and the other withUnion de Trabajadores de Muelles y Ramas Anexas de Puerto Rico,herein called the U. T. Al., which when taken together include all theports on the Island, but which, when viewed separately, embrace onlythose ports at which the I. L. A. or the U. T. M., as the case may be,has affiliated locals.We there rejected the Employers' and theI.L. A.'s contentions and held, as we do now, that "since it is obviousthat the same employee unit cannot be represented exclusively by eachof two separate labor organizations at the same time, clearly the con-Herein called Humacaos 63 N. L R B. 154. The case cited involved stevedores at the port of Guanica,PuertoItico,and is herein called theGuanicacase. 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDtracts alleged to be a bar can no more be effective for that purpose thanamembership-only contract." 4Accordingly, we shall proceed to apresent determination of representatives of the employees in the unithereinafter found to be appropriate.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employers, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. TI-IE APPROPRIATE UNITThe Petitioner seeks a unit of all stevedores, water boys, and bagsewers, in the port of Humacao, excluding executives, officers, andsupervisors.There is no dispute as to the classification of employeessought to be included in the unit.The Employers and the I. L. A.contend, however, that the proposed unit, limited to a single port, isconsisting of all stevedores employed by all the shipping companiesin all ports on the Island.We had occasion, in theGuanicacase, to review in considerable de-tail the nniltiple-employer bargaining on the Island with respect tosuch employees. In the face of a similar contention by the Employersand the I. L. A. made therein, we said that :It is obvious, therefore, that since 1938 the collective bargain-ing of the Companies with the UTM and the ILA with respectto the stevedores in Puerto Rico has not been conducted on atrue Island-wide basis, but rather on a shifting multi-port basisof considerably narrower scope.Moreover, these variable divi-sions in the ranks of the Island-wide group of stevedores are re-flected in the history of the employer group personified by theSteamship Committee. Thus, in 1939, one of the Companies and,in 1941, two of the Companies, negotiated and executed separatecontracts with labor organizations without the assistance of theSteamship Committee.In view of the foregoing, and upon the entire record in thecase, we are of the opinion that the history of collective bargain-ing among the stevedores in Puerto Rico does not establish theappropriateness of an Island-wide unit.To the contrary,` thefact that stevedore groups at the several Island ports since 1937have shifted affiliation from one union to another, particularly*A schism occurred in 1944 at Humacao in the ranks of the I L. A.'s Local 1584 as thenconstituted, which resulted ultimately in the formation of the Petitioner by one faction,and thereconstitution of the I. L. A. local under the same name by the other faction.However, inview of our holding above that the I. L A contract is not a bar, we find itunnecessary to determine whether the reconstituted Local 1584 was the legal successor tothe first group and competent to act as signatory to the above-mentioned contract and tobind the employees in issueherein. BULL INSULAR LINE, INC.41between the UTINI and the ILA, is indicative of the appropriate-ness at this time of units confined to separate ports.We there concluded that the stevedores, water boys, and bag sewersemployed by the Employers at the port of Guanica constituted a unitappropriate for collective bargaining.The record in the instant case incorporates by reference the recordin theGuanicacase with respect to the past bargaining history for allsuch employees on the Island.The additional bargaining history inthe instant record, which relates in the main to Humacao, reemphasizesour previous finding as to the nature of the bargaining pattern on theIsland' and establishes that the same bargaining pattern still exists.It also reflects that, as in Guanica, those involved herein depend formost of their employment as stevedores on the shipping of sugarduring the grinding season, perform identical work, are subject to aseparate common supervision, live in the vicinity of the port, andpossess substantially common interests separate and apart from thoseof the stevedores in other ports.Although, unlike the situation atGuanica, the stevedores at Humacao work at other ports and on occa-sion stevedores from other ports find temporary employment atHumacao, it is, nevertheless, clear that the employees comprising theunit at Humacao remain at all times a clearly identifiable group.In view of the foregoing, we are of the opinion that the bargainingpattern among the stevedores in Puerto Rico fails to establish theappropriateness of an Island-wide unit at this time; but, instead,indicates the present appropriateness of units limited to individualports.Accordingly, we find that all stevedores, water boys, and bag sewersemployed by the Employers at the port of Punta Santiago, Humacao,Puerto Rico, excluding executives, officers, and supervisors, and all orany other supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot."The instant record implements further our finding in theGuanicacase that there hasbeen a shifting pattern of multi-port bargaining on the Island. It revealsthat,during theprewar years,the stevedores at Humacao effected the following changes in affiliation1938-from the U. T M. to the I. L A.1939-from the I. L A. to the U. T M.1941-from the U. T. M. to the I. L A.These changes obviously caused an alteration in the combination of ports bargained forby both the I L. A and the U. T. M. 42DECISIONSOF NATIONALLABOR RELATIONS. BOARDThe Petitioner contends that employees who worked during the lasttwo pay-roll periods before the closing in February 1942 of the port ofI-Jumacao because of the war, as well as employees who were employedduring two pay-roll periods immediately subsequent to the opening ofthe port in April 1945, should be eligible to vote for a bargainingrepresentative.The I. L. A. contends, on the other hand, that a pay-roll period following the opening of the port in April 1945 should beused to determine eligibility to vote.As indicated above, the port ofHumacao remained closed from February 1942 to April 1945.Pre-p^iratory to the reopening of the port, the Employers, disregarding thefactional split in affiliation which occurred among the stevedores atHumacao in December 1944, included the employees in Humacao in itsclosed-shop contract with the I. L. A. for the years 1945 and 1946.Because of the closed-shop provision in that contract, a direction to usepay-roll periods postdating the opening of the port in 1945, exclusively,would have the effect of excluding from voting those employees who,after the schism in the I. L. A. Local 1584 at Humacao in 1944, refusedto become members of Local 1584 as reconstituted,and thereby preju-diced their chances of employment.On the other hand, the exclusiveuse of pay-roll periods antedating the signing of the contract would,because of the long period the port was closed, involve sole reliance oneligibility lists that are now 4 years old.Under all the circumstances,we shall direct the combined use of (1) the two pay-roll periods imme-diately preceding the closing of the port in February 1942, and (2)the two pay-roll periods immediately preceding the Direction of Elec-tion herein, for purposes of determining eligibility to vote.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Bull Insular Line, Inc., NewYork and Porto Rico Steamship Co., Inc., Waterman Dock Co., andLykes Bros. Steamship Co., Inc., an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theAgent for the National Labor Relations Board for the Twenty-fourthRegion, and subject to Sections 203.55 and 203.56, of National LaborRelations Board Rules and Regulations-Series 4, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed either during (1) any one of the last two pay-roll periodsimmediately preceding the closing of the port of Humacao in Febru-ary 1942, or (2) any one of the two pay-roll periods immediately pre-ceding the date of this Direction, including employees who did notwork during any one of these four pay-roll periods because they wereill or on vacation or temporarily laid off, and including employees in BULL INSULAR LINE, INC.43the armed forces of the United States who present themselves inperson at the polls, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, to determine whether or notthey desire to be represented by Union de Trabaj adores de la IndustriaMaritima de Punta Santiago (CIO-CGT), or by International Long-shoremen's Association, for the purposes of collective bargaining, orby neither.MR. JAMES J. Rj;vNor,ns, JR., took no part in the consideration ofthe above Decision and Direction of Election.CIIAIRM AN PAUL M. HERZOG, concurring specially :Inasmuch as the Board, in its 1945 decision involving stevedores atthe port of Guamca,e evaluated the history of bargaining in PuertoRico and found that collective bargaining for such employees hadnot proceeded on a true Island-wide basis, I feel constrained to followthat decision, although I might not reach the sauce result if this werea matter of first impression. It follows that an election should bedirected at Humacao, as requested by the petitioner herein.° _ifatteiof Bull Insnlai Line, Inc,et at,63 N L R B 154,inwhich I did notparticipate